Title: To George Washington from Major General William Heath, 10 April 1778
From: Heath, William
To: Washington, George



Dear General
Head Quarters Boston April 10th 1778

This will be presented to your Excellency by Lt Colo. Nevers, of the Province of Nova Scotia, He with a number of other Inhabitants have

been Driven from their Habitations by the Iron Rod of Tyranny He is now going to Congress to Implore their advice aid & assistance being Desireous to Wait on your Excellency before He proceeds to Congress and having requested a line from me I have taken the Liberty to give him one well knowing that the distressed ever meet your attention and Sympathy and that advice which is most profitable. I have the Honor to be with great respect your Excellen[c]ys most Obt Servt.
